SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1147
CA 15-00220
PRESENT: SMITH, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


BRIAN LIPPENS, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

WINKLER BACKEREITECHNIK GMBH, WERNER & PFLEIDERER
INDUSTRIELLE BACKTECHNIK GMBH, BAKERY
ENGINEERING/WINKLER, INC., DEFENDANTS-APPELLANTS,
WINKLER INTERNATIONAL CORPORATION, ET AL.,
DEFENDANTS.
(APPEAL NO. 1.)


LECLAIR RYAN, A PROFESSIONAL CORPORATION, NEW YORK CITY (LESLIE F.
RUFF OF COUNSEL), FOR DEFENDANTS-APPELLANTS WINKLER BACKEREITECHNIK
GMBH AND WERNER & PFLEIDERER INDUSTRIELLE BACKTECHNIK GMBH.

OSBORN, REED & BURKE, LLP, ROCHESTER (JEFFREY P. DIPALMA OF COUNSEL),
FOR DEFENDANT-APPELLANT BAKERY ENGINEERING/WINKLER, INC.

MACCARTNEY, MACCARTNEY, KERRIGAN & MACCARTNEY, NYACK (WILLIAM K.
KERRIGAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Monroe County (J.
Scott Odorisi, J.), entered June 16, 2014 in a personal injury action.
The order, among other things, denied in part the motions of
defendants Bakery Engineering/Winkler, Inc., Winkler Backereitechnik
GmbH and Werner & Pfleiderer Industrielle Backtechnik GmbH seeking
summary judgment and granted the cross motion of plaintiff for leave
to serve an amended complaint.

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs as moot (see Sutton Investing Corp. v City of Syracuse,
12 AD3d 1201).




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court